ORDER

Upon consideration of the Joint Petition for Suspension by Respondent, by Consent, for Sixty (60) Days filed herein, pursuant to Maryland Rule 16-772, it is this 30th day of December, 2002;
ORDERED, by the Court of Appeals of Maryland, that James E. Stancil, be, and is hereby, suspended for a period of sixty (60) days from the further practice of law in the State of Maryland, to commence on March 1, 2003, and it is further,
ORDERED, that the judgment shall be entered in the favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $319.37 for costs against James E. Stancil, and it is further,
ORDERED, that the Clerk of the Court shall strike the name of James E. Stancil from the register of attorneys, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.

*514
ORDER

Upon consideration of the Joint Petition for Suspension by Respondent, by Consent, for Sixty (60) Days filed herein, pursuant to Maryland Rule 16-772, it is this 30th day of December, 2002;
ORDERED, by the Court of Appeals of Maryland, that John H. Rhines, be, and is hereby, suspended for a period of sixty (60) days from the further practice of law in the State of Maryland, effective immediately, and it is further,
ORDERED, that the judgment shall be entered in the favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $319.37 for costs against John H. Rhines, and it is further,
ORDERED, that the Clerk of the Court shall strike the name of John H. Rhines from the register of attorneys, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.